— Judgment of the Supreme Court, New York County (Albert P. Williams, J.), rendered on September 25, 1986, convicting defendant, following a jury trial, of robbery in the first and second degrees and sentencing him, as a second felony offender, to concurrent indeterminate terms of imprisonment of from 4 Vi to 9 years and 3 to 6 years, respectively, is reversed on the law and the matter remanded for a hearing to determine if there was an independent source for the complainant’s identification of defendant and for a retrial.
The People properly concede that reversal of defendant’s conviction is mandated as a result of the trial court’s action in providing the jury, over defendant’s objections, with written copies of the statutory law applicable to the case in order to assist them in considering the elements of the offenses in question (People v Owens, 69 NY2d 585). However, there is a dispute involving the admissibility of identification testimony derived from the station house showup which occurred herein. In that regard, in the companion cases of People v Riley and People v Rodriguez (70 NY2d 523, 531), the Court of Appeals declared that: "precinct showup procedures should have almost no place in acceptable identification procedures, unless exigency warrants them. The People must bear the heavy burden of overcoming the inevitable suggestibility of the combined setting and showup. Avoiding the threshold locational impediment does not end the prosecutor’s burden, however, because apart from showing the emergent need to conduct a showup in a precinct at all, the prosecution must also address the inextricably implicated companion problem — the inherent unreliability of a showup itself. They must therefore *502also demonstrate to a court what steps were taken to insure that the identifications in the particular case were free of both the basic unreliable suggestiveness and of exacerbating exploitation.”
In the instant situation, the People made no effort to establish the existence of exigent circumstances, and an examination of the hearing minutes reveals that there was no such exigency. According to Officer Timothy Norris of the Port Authority Police Department, following the removal of the suspects to the station house, he inventoried their property and, thereafter, conducted an interview with the complaining witness for some 30 to 45 minutes. Then he discussed with his follow officers the subject of holding a showup. All of this took place prior to the showup actually being arranged. Thus, not only were the perpetrators in custody as a consequence of the complainant’s earlier street identification, and they were in no danger of absconding, but the police conduct itself belied any indication of exigency. Clearly, the officers were in no hurry to obtain a second identification since, before the showup was finally undertaken, they took their time to question the complainant at length and to carry out routine police procedures. There was, therefore, no justification whatever for the failure to establish a lineup, nor was there any evidence that a lineup identification would have been unduly burdensome.
The dissent does not urge that exigent circumstances supported the station house showup. Rather, it appears to discern a limitation to the Court of Appeals sweeping statement that "precinct showup procedures should have almost no place in acceptable identification procedures, unless exigency warrants them” (People v Riley, supra, at 531) to instances where no prior identification of the suspect(s) has ever been made. It is difficult to perceive how the dissent can attempt to restrict the reach of People v Riley, (supra) to the facts of this case. The fact is that, contrary to the dissent’s characterization of the precinct identification as merely "confirmatory”, the street identification herein could hardly be deemed reliable. In this regard, the dissent misperceives what actually occurred insofar as it refers to the precinct showup as confirming a reliable street identification. The complainant observed the suspects from a distance of some 15 to 20 feet while they were facing a wall with their hands up. Indeed, the complainant was subsequently unable to identify 1 of the 2 suspects at the station house, and it is evident that the officers themselves were not convinced of the reliability of the street identification. That is why, no doubt, they wanted to procure a second identification *503of the suspects. However, instead of arranging for a trustworthy identification by conducting a lineup, which they clearly had ample time and opportunity to do, the police compounded the problem by following one questionable identification with another. To conclude, as the dissent does, that the showup was no more than "confirmatory” and, thus, not unduly suggestive, is simply violative of the spirit and language of People v Riley (supra).
While any testimony derived from the showup identification should have been suppressed, the trial court was certainly not precluded from finding an independent basis for the complainant’s identification of defendant (see, People v Riley, supra, at 531), and a hearing with respect to this issue is required prior to defendant’s retrial. Concur — Murphy, P. J., Milonas and Smith, JJ. Sandler, J., concurs, and Asch, J., dissents in part, each in separate memoranda as follows: